DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 01/21/202 have been entered and carefully considered with respect to claims 1 – 28, which are pending in this application, except for the cancelled claims. Claims 1 - 4 and 7-10 are currently amended. Claims 6, and 12 - 20 are canceled. Claims 21 - 28 are newly added. No new matter was added.

Response to Arguments
Rejection of Claims under 35 USC § 103
3.	Applicants’ arguments with respect to claims 1 - 28 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 7 - 10:
	Applicant submits that in amended claim 1, the first supporting beam 140 is arranged curved, bent towards the joint of the first frame 110 and the second frame 120. So, the axial direction of the first supporting beam 140 near one end of the first frame 110 tends to be perpendicular to the axial direction of the first frame 110. That is, the angle is tends to be smaller between the axial direction of the first supporting beam 140 close to one end of the first frame 110 and the radial direction of the first frame 110. And the radial force of the first frame 110 are executed on the first supporting beam, and are better distributed along the first supporting beam 140. Additionally, the force of the first supporting beam 140 near one end of the second frame 120 is distributed to the radial direction of the second frame 120. As such, the stress tolerance of the aluminum-alloy horizontal frame 100 increases. The second supporting beam 150 has a similar principle as the first supporting beam 140, which enables the stress on the first frame 110 to be better distributed to the third frame 130. 
Applicant submits that Munuera and Cai, taken alone or in combination, cannot support a rejection under 35 U.S.C. § 103 to amended claim 1. Applicant submits that amended claim 1 is patentable. Applicant also submits that claims 2 - 5, 7 - 11 and 21 - 28 depend on amended claim 1 and should also be allowed.
 Response to Applicant’s arguments
 	Examiner doesn’t agree with Applicant’s reasoning and, therefore, maintains the rejections as previously established. 
 	Indeed, in regard to claim 1, Munuera discloses: an installation support for a display screen, (See Munuera, Fig. 1: general view of the slider (suitable for a display screen like that of a mobile phone) comprising: at least two carbon-fiber vertical frames, (See Munuera, Fig. 1: supports (2) can be made of carbon-fiber) and two aluminum-alloy horizontal frames, (See Munuera, Fig. 1: bars (1) may be made of aluminum) each of the carbon-fiber vertical frames being spaced in sequence, (See Munuera, Fig. 1: space between vertical bars) one end of each carbon-fiber vertical frame being connected to one of the aluminum-alloy horizontal frames, (See again Munuera, Fig. 1: depiction of setup for connecting carbon-fiber vertical frame and aluminum-alloy horizontal frame on one end) and the other end of each carbon-fiber vertical frame being connected to the other aluminum-alloy horizontal frame. (See again Munuera, Fig. 1)
 	Munuera teaches a motorized hand-held slider with handles for photo and video cameras, which comprises two aluminum tubes, in the form of a rail, which are attached by the ends thereof to two parallel plastic, carbon or aluminum supports. The structure presents some differences with that of the instant Application, which now, as amended, the additional limitations do not add significant weight to make the claims patentable, since they are not novel to the recitations of the cited references:
 	Moreover, Cai’s apparatus concept complements Munuera’s system in that it portrays a “climbing support of display screen, demonstration screen assembly, including stiffener, bottom plate. In summary, the model provides a climbing bracket for a display screen, wherein the side panels on the opposite sides are respectively provided with a matching lock seat and a lock buckle, and the two left and right adjacent climbing brackets can pass through the lock seat and the lock is connected, and a vertical reinforcing rod is arranged between the top plate and the bottom plate to increase the overall structural stability of the support frame. The reinforcing rod is carbon fiber material. The structure has the advantages of compact structure, convenient installation and improved display connection.” (See Cai, Fig. 1 and Fig. 2: structural view of embodiment of climbing bracket of display screen according to the present invention including label description: top plate; 2, bottom plate; 3, side plate; 4, l6, connector; 9, reinforcing rod; 10, connecting arm; 15, intermediate plate)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Munuera and Cai, before him/her, to combine the teachings of both references to implement a structure such as described in the limitations of the pending claims.
	Consequently, Applicant’s request to put all pending claims to Allowance status is denied, and the rejection of the pending claims is established as follows.  
 	However, if so desired for expediting the prosecution, Applicant is invited to request a telephonic interview with Examiner for the purpose of clarifying any further issues. 


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


8.	Claims 1--5, 7 - 11, and 21 - 28 are rejected under 35 U.S.C. 103 as being unpatentable over Munuera et al. (WO 2019180284 A1), hereinafter “Munuera,” in view of CAI DANHU; JIANG XUHUA et al. (CN207514532U), hereinafter “Cai.” 
((Espacenet:  https://worldwide.espacenet.com/patent/search?q=pn%3DWO2019180284A1)
For WO 2019180284 A1);
((Espacenet: https://worldwide.espacenet.com/patent/search?q=pn%3DCN207514532U)
For CN207514532U)

	In regard to claim 1, Munuera discloses: an installation support for a display screen, (See Munuera, Fig. 1: general view of the slider (suitable for a display screen like that of a mobile phone) comprising: 
 	at least two carbon-fiber vertical frames, (See Munuera, Fig. 1: supports (2) can be made of carbon-fiber) and 
two aluminum-alloy horizontal frames, (See Munuera, Fig. 1: bars (1) may be made of aluminum)
 	each of the carbon-fiber vertical frames being spaced in sequence, (See Munuera, Fig. 1: space between vertical bars) 
 	one end of each carbon-fiber vertical frame being connected to one of the aluminum-alloy horizontal frames, (See again Munuera, Fig. 1: depiction of setup for connecting carbon-fiber vertical frame and aluminum-alloy horizontal frame on one end) and 
the other end of each carbon-fiber vertical frame being connected to the other aluminum-alloy horizontal frame. (See again Munuera, Fig. 1: depiction of setup for connecting carbon-fiber vertical frame and aluminum-alloy horizontal frame on the other end)
 	Munuera teaches a motorized hand-held slider with handles for photo and video cameras, which comprises two aluminum tubes, in the form of a rail, which are attached by the ends thereof to two parallel plastic, carbon or aluminum supports. The structure presents some differences with that of the instant Application, which now, as amended, recites:
 	wherein each of the aluminum-alloy horizontal frames comprises a first frame, a second frame, a third frame, (See Munuera, Fig. 1: bars (1) may be made of aluminum) a first supporting beam and a second supporting beam, (See Munuera, Fig. 1: support system structure made of plastic, carbon or aluminum; See also structure in disclosure of Cai) 
one end of the first frame is connected to one end of the second frame, the other end of the first frame is connected to the third frame, (See Munuera, Fig. 1: description of support system structure in section “Description of the invention,”: mobile platform made of plastic, carbon or aluminum, which has four bearings that move along the rails, on which the recording chamber is placed to perform rectilinear movements from one end to the other; aluminum bars (1), as rails, hugged at its ends by two main supports (2) made preferably in plastic, carbon or aluminum, and fixed by two through screws; See also Cai: structure in disclosure of Application)
an end of the second frame away from the first frame is connected to one carbon-fiber vertical frame, an end of the third frame away from the first frame is connected to another carbon-fiber vertical frame, an end of the first supporting beam is connected to a position of the first frame away from the second frame, (See Munuera and Cai, as cited above in regard to aluminum bars (1), as rails, hugged at its ends by two main supports (2) made of aluminum, and fixed; See also Cai: structure in disclosure of Application                          ) 
the other end of the first supporting beam is connected to a position of the second frame away from the first frame, (Limitation is not novel to the disclosures of the structures as disclosed in those references, Munuera, Figs 1 – 4, Cai, Figs 1 and 2)
an end of the second supporting beam is connected to a position of the first frame away from the third frame, and the other end of the second supporting beam is connected to a position of the third frame away from the first frame; (See again Munuera and Cai, as cited above in regard to aluminum bars (1), as rails, hugged at its ends by two main supports (2) made of aluminum, and fixed as in Munuera, and also as in Cai: disclosure of structure for embodiment of Application) 
the first supporting beam is arranged curved, bent towards the joint of the first frame and the second frame, the axial direction of the first supporting beam near one end of the first frame {FR-20005-USPT/01487933v12Docket No.: FR-20005-USPT tends to be perpendicular to the axial direction of the first frame; (See again disclosures in Munuera and Cai, as the above limitations represent variations of the features described in those references: Munuera, Figs 1 – 4, Cai, Figs 1 and 2) and 
the second supporting beam is arranged curved, bending towards the joint of the first frame and the second frame, the axial direction of the second supporting beam near one end of the first frame tends to be perpendicular to the axial direction of the first frame. (See again above reasoning, now applied, mutatis mutandis, to the arrangement of the second supporting beam and the axial direction, as in disclosures by Munuera and Cai: Munuera, Figs 1 – 4, Cai, Figs 1 and 2)
 	Moreover, Cai’s apparatus concept complements Munuera’s system in that it portrays a “climbing support of display screen, demonstration screen assembly, including stiffener, bottom plate. In summary, the model provides a climbing bracket for a display screen, wherein the side panels on the opposite sides are respectively provided with a matching lock seat and a lock buckle, and the two left and right adjacent climbing brackets can pass through the lock seat and the lock is connected, and a vertical reinforcing rod is arranged between the top plate and the bottom plate to increase the overall structural stability of the support frame. The reinforcing rod is carbon fiber material. The structure has the advantages of compact structure, convenient installation and improved display connection.” (Refer to Cai, Fig. 1 and Fig. 2: structural view of embodiment of climbing bracket of display screen according to the present invention including label description: top plate; 2, bottom plate; 3, side plate; 4, l6, connector; 9, reinforcing rod; 10, connecting arm; 15, intermediate plate)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Munuera and Cai, before him/her, to combine the teachings of both references to implement a structure for an installation support with a lighter weight and a guaranteed strength, based on a setup for connecting carbon-fiber vertical frames and aluminum-alloy horizontal frames.
	
	In regard to claim 2, the combination of Munuera and Cai discloses: the installation support according to claim 1, wherein each[[the]] carbon-fiber vertical frame is cylindrical. (See Cai, Figs. 1 and 2: Cai discloses carbon fiber bars, being cylindrical)	In regard to claim 3, the combination of Munuera and Cai discloses: the installation support according to claim 1, wherein each of the aluminum-alloy horizontal frames defines at least two installation grooves corresponding one-to-one to the carbon-fiber vertical frames, (See Cai, Fig. 1: bottom bar provided with a groove; - (Top surface of top plate 1 provided with a connecting head 6 having a connecting hole 7; bottom surface of bottom plate 2 provided with a groove corresponding to connecting head 6; groove and mortise lock provided;  two climbing brackets adjacent to each other are inserted and matched with connecting hole 7 of connecting head 6 to lock)) one end of each carbon-fiber vertical frame [[being]]is inserted into one of the installation grooves on one aluminum-alloy horizontal frame, (See again Cai, as cited in regard to Fig. 1 as related to the carbon-fiber vertical frame being inserted into one of the installation grooves on the aluminum-alloy horizontal frame) and the other end of each carbon-fiber vertical frame [[being]]is inserted into another one of the installation grooves of the other aluminum-alloy horizontal frame. (See further Cai, as cited above in regard to Fig. 1)	In regard to claim 4, the combination of Munuera and Cai discloses: the installation support according to claim 1, whereinone side of the aluminum-alloy horizontal frame is provided with a groove, and a side adjacent to the groove of the aluminum-alloy horizontal frame is connected to the carbon-fiber vertical frame, the groove is configured for reducing the weight of the aluminum-alloy horizontal frame. (Rationale applied to rejection of Claim 3 also applies, mutatis mutandis, to rejection of Claim 4, as cited in regard to aluminum-alloy horizontal frame defining a groove)	In regard to claim 5, the combination of Munuera and Cai discloses: the installation support according to claim 4, wherein the groove is configured to receive a reinforcing rib, and two ends of the reinforcing rib are respectively connected to two side walls of the groove. (Rationale applied to rejection of Claim 3 and Claim 4 also applies, mutatis mutandis, to rejection of Claim 5; - Moreover, upper and bottom horizontal frames as disclosed in Cai are provided with a plurality of frame parts in the form of a truss structure for reinforcing) 
	In regard to claims 6, 12 - 20, the claims are cancelled and, therefore, no longer analyzed.	In regard to claim 7, the combination of Munuera and Cai discloses: the installation support according to claim 1, further comprising a climbing frame, the climbing frame being respectively connected to the at least two carbon-fiber vertical frames at positions away from ends of the carbon-fiber vertical frames. (See Cai, Fig. 1: disclosure of a climbing frame with the carbon fiber rods riveted to a shaft penetrating into the rods; - Claim 7 lacks novelty based the disclosure of Cai)	In regard to claim 8, the combination of Munuera and Cai discloses: the installation support according to claim 7, wherein the claiming frame comprises a frame body, a first connecting portion and the second connecting portion, one end of the frame body [[being]]is connected with the first connecting portion, the other end of the frame body [[being]]is connected with the second connecting portion, the first connecting portion [[being]]is connected with one of the carbon-fiber vertical frames, and the second connecting portion [[being]]is connected with another one of the carbon-fiber vertical frame. (Rationale applied to rejection of Claim 7 also applies, mutatis mutandis, to rejection of Claim 8; - Claim 8 lacks novelty based the disclosure of Cai, as indicated in Fig. 1)	In regard to claim 9, the combination of Munuera and Cai discloses: the installation support according to claim 1, further comprising a pin shaft; [[the]]each carbon-fiber vertical frame defines a first through hole; [[the]]each aluminum-alloy horizontal frame defines a second through hole, the pin shaft penetrating through the first through hole and the second through hole. (Rationales applied to rejection of Claim 1, Claim 3, and Claim 7 also apply, mutatis mutandis, to rejection of Claim 9; - The limitations of Claim 8 are not novel in regard to the disclosure of Manuera and Cai, as cited above in the rejection of claims 1, 3 and 7)	In regard to claim 10, the combination of Munuera and Cai discloses: the installation support according to claim 1, wherein each of the aluminum-alloy horizontal frames comprises a supporting surface perpendicular to an axial direction of the carbon-fiber vertical frame, and the two supporting surfaces of the two aluminum-alloy horizontal frames are positioned in a same direction.(Rationales applied to rejection of Claim 1 and Claim 3 also apply, mutatis mutandis, to rejection of Claim 10; - The limitations of Claim 10 are not novel in regard to the disclosure of Manuera and Cai, as cited above in the rejection of claims 1 and 3 (See Cai, Fig. 1: Top surface of top plate 1 provided with a connecting head 6 having a connecting hole 7; bottom surface of bottom plate 2 provided with a groove corresponding to connecting head 6))	In regard to claim 11, the combination of Munuera and Cai discloses: a display device comprising a display screen (See Cai, Abstract: utility model provides a climbing support of display screen, demonstration screen assembly) and the installation support according to claim 1, the display screen being connected to the aluminum-alloy horizontal frame. (See rationale applied to rejection of Claim 1, in regard to the installation support according to claim 1, and with the display screen being connected to the aluminum-alloy horizontal frame)
	In regard to claim 21, the combination of Munuera and Cai discloses: the installation support according to claim 7, wherein the climbing frame includes a frame body, a first connecting part and a second connecting part; the first connecting part is provided with a first connecting hole and a first pin hole, the first pin hole is formed through the inner surface and the outer surface of the first connecting part, and is communicated {FR-20005-USPT/01487933v14Docket No.: FR-20005-USPT with the first connecting hole, the second connecting part is formed with a second connecting hole and a second pin hole, the second pin hole is formed through the inner surface and the outer surface of the second connecting part, and is communicated with the second connecting hole, one end of the frame body is connected to the outer side of the first connecting part, with the other end connected to the outer side of the second connecting part, the first carbon-fiber vertical frame is provided with a third pin hole, and the second carbon-fiber vertical frame is provided with a fourth pin hole, the first carbon-fiber vertical frame is provided with the first connecting hole that is passed through the first carbon-fiber vertical frame, and the second carbon-fiber vertical frame is provided with a second connecting hole that is passed through the second carbon-fiber vertical frame, a first pin shaft is arranged in the first pin hole and the third pin hole, and a second pin shaft is arranged in the second pin hole and the fourth pin hole, so that the climbing frame is respectively connected to the at least two carbon-fiber vertical frames at positions far away from the ends of the carbon-fiber vertical frames. (See rationale applied to rejection of Claim 1 and Claim 7)
  
	In regard to claim 22, the combination of Munuera and Cai discloses: the installation support according to claim 21, wherein the first pin shaft is abutted against the side wall of the first pin hole, the first pin shaft is also abutted against the side wall of the third pin hole, the second pin shaft is abutted against the side wall of the second pin hole, and the second pin shaft is also abutted against the side wall of the fourth pin hole. The first connecting part and the first carbon-fiber vertical frame are fixed through the first pin shaft, and the second connecting part and the second carbon-fiber vertical frame are fixed through the second pin shaft. (See rationale applied to rejection of Claim 1, Claim 7 and Claim 21)
  
	In regard to claim 23, the combination of Munuera and Cai discloses: the installation support according to claim 21, wherein the climbing frame is further provided with a back buckle hole configured for installing the display screen. (See rationale applied to rejection of Claim 1, Claim 7 and Claim 21)
  
	In regard to claim 24, the combination of Munuera and Cai discloses: the installation support according to claim 10, wherein the aluminum-alloy horizontal frame further includes a fourth frame, one end of which is connected to the first supporting beam, the other end of which is connected to the second supporting beam, the fourth frame is provided with the supporting surface. (See rationale applied to rejection of Claim 1, and Claim 10)

  
	In regard to claim 25, the combination of Munuera and Cai discloses: the installation support according to claim 10, wherein the installation support {FR-20005-USPT/01487933v15Docket No.: FR-20005-USPT further comprises a fixing shaft, the carbon-fiber vertical frame is provided with a first through hole, and the aluminum-alloy horizontal frame is provided with a second through hole, the fixing shaft is penetrated through the first through hole and the second through hole, the fixing shaft is abutted against the side wall of the first through hole, and the fixing shaft is also abutted against the side wall of the second through hole, the carbon-fiber vertical frame and the aluminum-alloy horizontal frame are connected, the surface of the fixing shaft is in contact with the side wall of the first through hole and the side wall of the second through hole. (See rationale applied to rejection of Claim 1, and Claim 10)
  
	In regard to claim 26, the combination of Munuera and Cai discloses: the installation support according to claim 10, wherein one end of the aluminum-alloy horizontal frame away from the carbon-fiber vertical frame is provided with a positioning shaft, while the other end of the aluminum-alloy horizontal frame away from the carbon-fiber vertical frame is provided with positioning opening, at least two mounting frames are provided, and the positioning shaft of one of the installation support is inserted into the positioning opening of the other installation support. (See rationale applied to rejection of Claim 1, and Claim 10)
  
	In regard to claim 27, the combination of Munuera and Cai discloses: the installation support according to claim 10, wherein one side of the aluminum-alloy horizontal frame of each of the installation supports is provided with an arc buckling rod, and the other side of the aluminum-alloy horizontal frame of each of the installation supports is provided with an arc buckling piece, when two installation supports are connected in the second direction, the arc buckling rod of one of the installation supports is connected to the arc buckling piece of the other installation support, thereby connecting the plurality of installation supports in the second direction. (See rationale applied to rejection of Claim 1, and Claim 10)
  
	In regard to claim 28, the combination of Munuera and Cai discloses: the installation support according to claim 10, wherein the installation support is further provided with a display screen fixing lock for connection with the display screen. (See rationale applied to rejection of Claim 1, and Claim 10)


References considered but not cited
9.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
					Cox et al. (US 20140268565 A1) teaches SECTIONAL SIGN ASSEMBLY AND INSTALLATION KIT AND METHOD OF USING SAME.
					Jin et al. (CN 111623197 A) teaches Display device with rotating module, has locking device that is to lock display module to rotation module.
					Zhong (CN 205500136 U) teaches Automatic transporting electronic weight frame, has supporting rod whose side is installed with display device.


Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487